EACOMBE, Circuit Judge.
This is a peculiarly hard case, but it is not perceived that there is any theory upon which the petitioner can be discharged. Concededly, he is an alien who arrived by water at the’port of New York on November 17, 1903. He was arrested upon a warrant of the Secretary of the Department of Commerce and Babor on February 24, 1904, and was given a hearing before the ;oard of special inquiry, which boárd found that he was within one /f the classes of aliens whose entry into the United States is prohibited. The accuracy of this finding is not disputed, and the petitioner' was arrested and held for deportation less than four months after his arrival. The circumstances that he had arrived here by water on a former occasion in August, 1900, and remained in the United States four months, during which time he bought a farm and took out his first papers, and that since his second arrival he has married here, make his case a hard one, but do not relieve him from the operation of the statute.
The writ is dismissed. Attorney for the United States will give two days’ notice of application for order of dismissal, in case petitioner may wish to appeal.